El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
El Tesorero de Puerto Rico, alegando estar autorizado para ello por las disposiciones de la Ley núm. 175 de mayo 15 de 1943 (pág. 631), impuso al señor Teódulo Llamas Mu-ñiz la contribución conocida como “Impuesto de la Victoria”, sobre sus ingresos del negocio de exhibición de pelí-culas en trece teatros de su propiedad y por él explotados, durante los períodos de 1ro. de enero a 28 de febrero de de 1943, 1ro. de marzo a 30 de junio de 1943 y 1ro. de julio a 31 de diciembre de 1943.
El contribuyente Llamas satisfizo la contribución, soli-citó y le fué denegado el reintegro y acudió entonces ante el Tribunal de Contribuciones, alegando: (a) que el ingreso sobre el cual se impuso la contribución no era tributable, por no ser determinable y porque provenía de contratos de compraventa en los cuales el contribuyente actuó como con-tratante, no estando los ingresos provenientes de tales con-tratos sujetos a la contribución por disposición expresa de la misma Ley núm. 175; y (b) porque de resolverse que dichos ingresos son tributables, la referida Ley sería nula *102por establecer un discrimen en contra del contribuyente y negar a éste la igual protección de las leyes, ya que a las personas jurídicas que se dedican al mismo negocio no se les cobra el impuesto de la victoria.
La suma reclamada, incluyendo intereses y multas admi-nistrativas, asciende a $8,590.04.
El Tesorero nos pide que revisemos y anulemos la Reso-lución de noviembre 20 de 1946, por la cual el Tribunal de Contribuciones declaró con lugar la querella en todos sus extremos, basando su petición en la alegada comisión de los siguientes errores:
1. Porque no obstante haber resuelto que los ingresos del contribuyente no procedían de contratos de compraventa, expresamente exentos por la Ley, el Tribunal recurrido sos-tuvo que el ingreso en este caso no es tributable por no de-rivarse de ninguna de las fuentes de ingresos expresamente mencionadas en el artículo 1 de la Ley núm. 175.
2. El Tribunal inferior erró al sostener que la intención del legislador fue la de imponer el tributo sobre los ingre-sos líquidos y no a las entradas brutas (gross receipts) sino cantidades de determinados ingresos brutos (gross income).
3. El Tribunal recurrido cometió error al resolver que de considerarse tributable el ingreso del interventor, ello haría que la Ley fuese nula e inconstitucional.
I
 El artículo 1 de la Ley núm. 29 de diciembre 7 de 1942 ((2) pág. 161), enmendado por la Ley núm. 175 de 15 de mayo de 1943, pág. 631, dispone:
“Artículo 1.- — Por la presente y hasta seis (6) meses después del cese de las hostilidades entre Estados Unidos de América y Ale-mania, Italia y Japón, se impone y se cobrará y pagará en adición a cualquiera otra contribución impuesta por la Ley de Contribución sobre Ingresos de 1924, una contribución de cinco (5) por ciento sobre el ingreso bruto de todo individuo, en exceso de quince dólares cinco centavos ($15.05) semanales, por concepto de intereses, rentas,
*103sueldos, salarios, jornales, honorarios, donaciones, compensaciones, remuneraciones, comisiones, premios, dividendos, beneficios en socie-dades civiles o mercantiles, anualidades y cualesquiera ingresos de otra naturaleza que sean en efectivo, sean determinadles y no pro-vengan de contratos de compraventa en los que, quien los recibe, hubiese actuado como contratante, o de reembolsos, devoluciones de depósitos, liquidaciones, herencias, préstamos, pagos de préstamos y otras operaciones similares. ... Se entenderá por ingreso bruto toda. cantidad de dinero que, procediendo de los conceptos antes enumerados como sujetos al pago del impuesto, sea realmente reci-bida por el contribuyente o depositada o consignada a su favor o para su beneficio. ... La palabra ‘individuo’ según la misma ha sido usada en esta Ley, significa persona natural e incluye: etc.” (bastardillas nuestras.)
El mismo artículo 1 dispone además lo siguiente:
• “En el caso de rentas se deducirá también como exención cual-quier cantidad efectivamente pagada por concepto de intereses por gravámenes sobre la propiedad que produzca la renta. De los in-gresos tributables por esta Ley se deducirán también, como exen-tas, las sumas recibidas por concepto de compensaciones por acci-dentes del trabajo; las becas para estudios; las sumas pagadas por el contribuyente durante el año contributivo por concepto de pri-mas de pólizas de seguro de vida sobre su propia vida, o la de su esposa, o las de sus hijos, o de pólizas de seguro contra accidentes o para fines educativos, hasta una suma total de seguros de vein-ticinco mil (25,000) dólares; etc.’’
Convenimos con el peticionario y con el Tribunal de Con-tribuciones en que los ingresos del interventor por concepto de su negocio de exhibición de películas no son ingresos pro-cedentes de contratos de compraventa entre el exhibidor de las películas y las personas que compran las entradas para poder asistir a la exhibición. Para que exista un contrato de compraventa es necesario que una parte se obligue a en-tregar una cosa determinada y la otra a pagar por ella un precio cierto, en dinero o signo que lo represente. Artículo 1334 Código Civil, Ed. de 1930; Manresa, Comentarios al Código Civil Español, Yol. 10, pág. 123. La relación jurí-dica entre el exhibidor de películas y el público que asiste *104a los espectáculos es la que surge de los contratos de arren-damiento de cosas o de servicios, en los cuales una de las partes se obliga a dar a la otra el goce o uso de una cosa por tiempo determinado y precio cierto o a prestarle un ser-vicio por precio cierto. Artículos 1433 y 1434, Código Civil, 1930. Las cortes de los estados y las federales C1) lian considerado el negocio de exhibición de películas, no como una compraventa y sí como un recreo, deporte o diversión (amusement) al igual que un circo, el boxeo o el base-ball.
II
Habiendo ya resuelto que los ingresos provenientes del negocio de exhibición de películas no pueden ser considerados como procedentes de “contratos de compraventa en los que, quien los recibe hubiese actuado como contratante”, veamos ahora si dichos ingresos están comprendidos dentro de algunas de las otras excepciones establecidas por el artículo 1 de la Ley, supra. Esas excepciones son aquellos ingresos que siendo en efectivo y determinables no provengan (a) de reembolsos, (b) devoluciones de depósitos, (c) liquidaciones, (d) herencias, (e) préstamos, (/) pagos de préstamos, y (g) otras operaciones similares. Es obvio que los ingresos derivados del negocio de exhibiciones cinematográficas no caen dentro de ninguna de las excepciones específicamente enumeradas bajo las letras (a) a (/) inclusive.
III
¿Están los ingresos brutos procedentes del negocio de exhibiciones de películas comprendidos entre los sujetos al pago del impuesto de la victoria? Esa es la principal cuestión que debemos resolver.
*105De acuerdo con el artículo 1 de la Ley del Impuesto de la Victoria, supra, la contribución de 5 por ciento se impone “sobre el ingreso bruto de todo individuo”', en exceso de $15.05 semanales, siempre que dicho ingreso provenga de uno de los catorce conceptos — intereses, rentas, sueldos, sa-larios, jornales, honorarios, donaciones, compensaciones, re-muneraciones, comisiones, premios, dividendos, beneficios en sociedades civiles o mercantiles, anualidades — específica-mente mencionados en dicho artículo, y sobre “cualesquiera ingresos de otra naturaleza que sean en efectivo, sean de-terminables y no provengan de contratos de compraventa . . . o de reembolsos, devoluciones de depósitos, liquidacio-nes, herencias, préstamos, pagos de préstamos y otras ope-raciones similares.” “Ingreso bruto”, a los efectos de la Ley es toda cantidad de dinero, procedente de los concep-tos enumerados en el artículo 1, que sea realmente recibida por el contribuyente o depositada o consignada a su favor o para su beneficio.
El Tribunal recurrido, aplicando la regla de expressio imius est exclusio alterius, llegó a la conclusión, que cali-ficó de inevitable, de que los ingresos recibidos por el con-tribuyente Llamas no son tributables; que la Ley del Im-puesto de la Victoria “es aplicable tan sólo a los ingresos lí-quidos de naturaleza especial que se enumeran en el artículo 1 de la misma”; y que si por interpretación judicial se ex-tendiera a los ingresos de exhibiciones de películas, “ten-dríamos que permitir que para la computación del ingreso tributable de individuos se dedujeran todos los gastos or-dinarios ,y necesarios en que tuvieran ellos que incurrir para la obtención del ingreso”, pues “ésta sería la única forma de equiparar su ingreso en tales conceptos con los ingresos líquidos de naturaleza especial que enumera la Ley.”
El Tesorero recurrente admite que los ingresos del con-tribuyente Llamas no proceden de ninguna de las catorce fuentes específicamente enumeradas en la Ley, pero insiste *106en que dichos ingresos están sujetos a tributación, por ha-berlo dispuesto así el legislador al añadir a renglón seguido de la enumeración de las catorce fuentes de ingreso la frase “y cualesquiera ingresos de otra naturaleza que sean en efectivo, sean doterminables y no provengan de contratos de compraventa, etc.”
El contribuyente, aquí interventor, basándose en la máxi-ma de ejusclem generis arguye que “la única interpretación a darse a la frase (j cualesquiera • ingresos de otra natu-raleza que sean en efectivo’ es la de que estos ingresos han de ser de naturaleza análoga, semejante o similar a los ca-torce (14) términos o conceptos específicos que la preceden, y no a cualesquiera otros que sean disímiles o distintos a éstos en su esencia o alcance.”
No estamos conformes con la interpretación que el in-terventor pretendo dar al estatuto, ni. tampoco con que la máxima de “ejusdem generis” sea aplicable en el caso que estamos considerando.
En 28 C. J. see. pág. 1049, encontramos la siguiente defi-nición :
“Ejusdem generis. Literalmente ‘de la misma naturaleza o es-pecie.’ Una bien conocida máxima de interpretación, llamada a veces La Regla de Lord Tenderson, para ayudar a determinar el significado de un estatuto u otro documento, consistiendo la doctrina en que, cuando una enumeración de cosas específicas es seguida por alguna palabra o frase general, esa) palabra o frase general debe considerarse como que se refiere a cosas de la misma naturaleza, como en el caso de una frase abarcadora, tal como el término ‘otherwise’ con respecto a una clasificación inmediatamente precedente.” (Bastardillas nuestras.)
En 2 Sutherland Statutory Construction, 3ra. Edición, pág-. 400, se enumeran las condiciones que deben existir para que la doctrina sea aplicable:
“La doctrina se aplica cuando existen las siguientes condiciones: (1) el estatuto contiene una'enumeración por palabras específicas; (2) los miembros de la enumeración constituyen una clase; (3) la *107enumeración no cubre toda la clase; (4) nn término general signe a la enumeración; y (5') no se manifiesta claramente la intención de que se le dé al término general un significado más amplio que-el exigido por la doctrina.”
Véase: Puerto Rico Ilustrado v. Buscaglia, 64 D.P.R. 914, 921.
Convendríamos con el interventor en cnanto a la apli-eabilidad de la máxima de “ejusdem generis”1, si el legis-lador, después de enumerar las catorce clases de ingresos sujetos al pago del impuesto, hubiese añadido las palabras “y cualesquiera otros ingresos que sean en efectivo.” Si ése fuera el lenguaje del estatuto, tendríamos que convenir, de acuerdo con la citada máxima, en que la frase “cuales-quiera otros ingresos”, tendría que referirse necesariamente a ingresos de naturaleza igual o similar a la de las catorce clases de ingresos específicamente enumerados en el esta-tuto. Empero, el legislador, después de especificar catorce clases de ingresos tributables, hace extensivo el impuesto de la Victoria a “cualesquiera ingresos de otra naturaleza”. Sería arbitrario y absurdo sostener que donde el legislador dijo que el impuesto debe recaer sobre las catorce clases de ingresos específicamente enumerados y, además, sobre “cua-lesquiera ingresos de otra naturaleza”, lo que en realidad quiso decir fué que la contribución recaería sobre “cuales-quiera ingresos de la misma naturaleza” que los anterior-mente especificados. Tal interpretación estaría en pugna con el lenguaje claro y preciso del estatuto.
Ya hemos visto que la frase “ejusdem generis”, literal-mente interpretada, quiere decir “de la misma naturaleza o especie.” En el Diccionario de la Lengua Castellana en-contramos las siguientes definiciones:
“Naturaleza. Esencia y propiedad característica de cada cosa. Especie, género, clase.”
“Especie. Conjunto de caracteres comunes por los cuales unas cosas se asemejan a otras.”
*108“Género. {Del Latin genus, generis). Especie. Hist. Nat. Con-junto de especies que tienen cierto número de caracteres comunes.”
“Otro, Otra. (Del Lat. Alterum, acusativo de 'alter’.) Adjetivo. Aplícase a la persona o cosa distinta 'de aquélla de que se habla. ’ ’
Debemos presumir que las palabras “cualesquiera ingre-sos de otra naturaleza” ban sido empleadas en su acepción primaria y general. Sección 29, Ley de Evidencia. Artículo 391, Código de Enjuiciamiento Civil, Ed. 1933. Tomando, pues, dichas palabras en su acepción gramatical primaria, tenemos que llegar a la conclusión de que la intención legis-lativa fué la de someter al pago del Impuesto de la Victoria no solamente a las catorce clases de ingresos específica-mente mencionados en el estatuto sino también a cuales-quiera otros ingresos de naturaleza o clase distinta a la de las catorce clases expresamente mencionadas. Arguye el in-terventor que esa interpretación sería correcta si el legis-lador hubiese usado la frase “y cualesquiera ingresos de otra naturaleza distinta.” Carece de fuerza el argumento. La adición de,la palabra “distinta” a la frase que estamos interpretando daría lugar a una redundancia, pues las pa-labras “ingresos de otra naturaleza” no pueden significar otra cosa que ingresos de naturaleza distinta de la de los otros ingresos específicamente enumerados.
El Tribunal de Contribuciones erró al resolver que la Ley del Impuesto de la Victoria no es aplicable a los ingresos derivados del negocio de exhibiciones de películas cinema-tográficas.
IV
En su querella ante el Tribunal de Contribuciones y en su alegato ante este Tribunal, el contribuyente, aquí interventor, sostiene que la Ley núm. 175 de 1943, en contravención d,e las disposiciones del artículo 2 de la Carta Orgánica, al efecto de que “no se pondrá en vigor en Puerto Rico ninguna ley . . . que negare a una persona de dicha isla la protección igual de las leyes” y que “las leyes para *109la imposición de contribuciones en Puerto Rico serán uni-formes”, establece un discrimen ilegal en contra de los in-dividuos o personas naturales y a favor de las corporacio-nes dedicadas a la misma clase de negocios. Sostiene el in-terventor que una clasificación basada en la mera distinción entre, individuos y personas jurídicas es claramente arbi-traria, irrazonable, discriminatoria, nula e inconstitucional; que aquí no se trata de diferentes clases sino de una misma clase, la de operadores o explotadores de espectáculos pú-blicos; que la ley impone el tributo a algunos dentro de dicha clase, a los individuos, mientras exime a otros, las cor-poraciones, no estando tal clasificación relacionada con q1 objeto de la contribución.
En apoyo de su contención el contribuyente interventor ha sometido a nuestra consideración las siguientes decisio-nes :
Quaker City Cab Co. v. Penna, 277 U.S. 389, 72 L. ed. 927; Frost v. Corporation Commission, 278 U.S. 515, 553, 73 L. ed. 483-491; Atchison, etc. Railroad Co. v. Mathews, 174 U.S. 96, 43 L. ed. 909; Redfield v. Fisher, 135 Or. 180, 292 Pac. 813 (certiorari denegado en 284 U.S. 617), y Gamble-Robinson Fruit Co. v. Thoresen, 204 N.W. 861, 42 A.L.R. 1039.
Las decisiones que acabamos de citar no son de aplica-ción al caso de autos. No se trata aquí, como en los cita-dos casos, de la imposición de una contribución especial sobre un negocio determinado — el de exhibiciones de pelí-culas — eximiendo de ella a las corporaciones y haciéndola recaer exclusivamente sobre los individuos que se dedican a ese negocio. Se trata, según resolvimos en Rivera v. Corte, 62 D.P.R. 513, de “la imposición de cierta contribu-ción adicional sobre ingresos a la cual se le da el nombre de Impuesto de la Victoria.”
*110Al confirmar la sentencia de este Tribunal en Rivera v. Corte, supra, la Corte de Circuito se expresó así (146 F.2d 461, 465):
“Aun cuando se ba reconocido con bastante frecuencia que una clasificación estatutaria puede ser tan odiosa y tan carente de base racional hasta el punto de violar las garantías constitucionales, son pocos y espaciados los casos en que una ley de contribuciones ha sido invalidada por ese motivo. En el campo contributivo, más que en ningún otro 'las legislaturas poseen la mayor libertad para clasifi-car. Considerando que los miembros de una legislatura están nece-sariamente mejor familiarizados con las condiciones locales que lo que pueda estarlo esta Corte, la presunción de constitucionalidad puede ser controvertida solamente por la más explícita demostra-ción de que una clasificación es un discrimen hostil y opresivo contra determinadas personas y clases.’ (Cita.)”
Al considerar la imposición de una contribución “en adición a cualquiera -otra contribución impuesta por la Ley de Contribuciones sobre Ingresos de 1924”, haciéndola apli-cable a los individuos y no a las corporaciones, es posible que la Legislatura tuviese en mente el hecho de que la Ley de Contribuciones Sobre Ingresos divide a los contribuyen-tes en dos clases, (a) individuos y (b) corporaciones y so-ciedades, imponiendo a cada una de dichas clases tipos con-tributivos distintos y concediendo a cada una deducciones y créditos diferentes; y, además, que en adición a la contri-bución que sobre sus ingresos está obligada a pagar toda corporación, sus accionistas tienen que pagar, como indivi-duos, la contribución correspondiente a los dividendos re-cibidos de la corporación. Siendo ello así, tenemos que lle-gar a ]a conclusión de que la clasificación establecida por la ley del Impuesto de la Victoria es consistente con la cláu-sula de igual protección de la ley, por estar basada en una diferencia real y sustancial, que tiene una relación razona-ble con el sujeto de la legislación. Resolvemos además que esta ley no infringe las disposiciones de la Carta Orgánica de que “la regla de tasación en Puerto Rico será uniforme”. *111Esta cláusula no requiere uniformidad intrínseca; requiere solamente uniformidad geográfica en todo Puerto Rico, se-gún lo dispone esta ley. South Porto Rico Sugar Co. v. Buscaglia, 154 F.2d 96; Ballester v. Court of Tax Appeals, 142 F.2d 11; Buscaglia v. Tribunal de Contribuciones, y Pérez Vahamonde, Interventor, 68 D.P.R. 345.
Y
Consideraremos aliora la última cuestión levantada por el Tesorero o sea si el Tribunal de Contribuciones erró “al sostener que solamente fué la intención del legislador el tributar los ingresos líquidos tales como los mencionados en la Ley, y no fué su intención tributar las entradas brutas (gross receipts) sino cantidades de determinados ingresos brutos (gross income).”
Conviene recordar que el artículo 1 de la Ley, supra, dis-pone que “Se entenderá por ingreso bruto toda cantidad de dinero que, procediendo de los conceptos antes enumerados como sujetos al pago del impuesto, sea realmente recibida por el contribuyente o depositada o consignada a su favor o para su beneficio.”
El artículo 11 de la misma ley dispone que “el Tesorero organizará, dirigirá y mediante reglas y reglamentos al efecto, administrará la ejecución de esta ley ...”
En agosto 13 de 1943 el Tesorero adoptó un reglamento para la ejecución de la Ley. La Regla núm. II contiene una definición del “ingreso bruto” en los mismos términos en que aparece en el artículo 1 de la Ley, supra. Dicba Regla núm. II dispone, además, lo siguiente:
“Gastos Fijos o O ARGOS Fijos. (Overhead expenses or Overhead charges) — -(B) Gastos fijos o cargos fijos se definen como aquellos comprendidos en gastos generales, gastos, etc., en cualquier negocio que no puedan cargarse como pertenecientes exclusivamente a una parte en particular del trabajo o producto. La palabra gasto ■fijo (overhead) se define como significativa de aquel gasto general en una empresa industrial o financiera que no pueda atributarse a *112ningún departamento o prodncto en particular. Excluyendo costo de materiales y mano de obra.
“(e) Los gastos habidos por el contribuyente aunque sean nece-sarios o indispensables para poder obtener el ingreso, no son dedu-cibles para determinar el ‘ingreso bruto3; . . .”
La Begia núm. XIII titulada “Deducciones Admisibles para determinar el ingreso bruto tributable”, enumera las deducciones que de acuerdo con la ley se conceden al contri-buyente. Esas deducciones son: (1) la de $15.05 semana-les dispuesta por la ley; (2) los intereses por gravámenes sobre la propiedad que produce la renta; (3) las primas de pólizas de seguros de vida, contra accidentes o para fines educativos basta una suma total de seguros de $25,000. La Begla num. XIY enumera los ingresos recibidos por el con-tribuyente que no estarán sujetos a la contribución, que son los mismos especificados en el artículo 1 de la ley, snpra.
De la prueba presentada ante el tribunal inferior apa-rece que al determinar el ingreso bruto tributable el Teso-rero concedió al contribuyente apelante deducciones por diversos conceptos tales como luz, bielo, renta, reparación de equipos, agua, salarios, teléfono, materiales, transportación de películas, tickets, carbones, seguros de empleados, uni-formes de empleados; y que el mismo funcionario se negó a conceder deducciones por concepto de contribuciones, ho-norarios de abogado, anuncios, regalos, dádivas, derechos municipales sobre letreros, seguro contra responsabilidad pública, intereses sobre deuda, depreciación de edificios y equipo.
El Tribunal de Contribuciones, después de considerar toda la prueba, se expresó así:
“Se nos hace difícil imaginarnos por qué el Tesorero concedió unas deducciones y rechazó otras. Permitió que el apelante dedu-jera gastos en concepto de luz, renta, agua, salarios, etc. y no concedió las partidas correspondientes a anuncios, contribuciones, depreciación de edificios y equipos, patentes municipales, seguros, *113etc. No los rechazó porque no los considerara gastos ordinarios y necesarios incurridos en la explotación del negocio, sino porque no los consideró dedueibles.”
Teniendo en mente la definición del “ingreso bruto” con-tenida en el artículo 1 de la Ley, supra, y las deducciones específicamente concedidas al contribuyente por la misma ley, no podemos convenir con el Tribunal recurrido en cuanto a que el Tesorero procediera ilegalmente al negarse a conceder las deducciones ya mencionadas. No hemos en-contrado en la ley que estamos considerando ni tampoco en el reglamento disposición alguna que imponga al Tesorero la obligación de conceder tales deducciones. El deber del Tesorero es el de conceder al contribuyente todas las deduc-ciones y exenciones concedidas por la ley. No apareciendo del récord prueba alguna que demuestre que el Tesorero de-jara de cumplir ese deber, el cómputo practicado por dicho funcionario debe ser respetado.

La resolución recurrida debe ser revocada. En su lugar se dictará sentencia declarando sin lugar la querella.

El Juez Asociado Sr. De Jesús no intervino.

(1) Dun & Bradstreet v. City of New York, 11 N.E.2d 728; Andersen v. City of N. Y., 15 N.Y. Supp.2d 155; Mutual Film Corp. v. Ind. Com. of Ohio, 236 U.S. 230, 247; Fox Film Corp. v. Trumbull, 7 F.2d 715, apelación desesti-mada en 269 U.S. 597; Paramount Pictures v. Langer, 306 U.S. 619; Eureka Productions v. Lehman, 302 U.S. 634; Marrone v. Washington Jockey Club, 227 U.S. 633.